        CASE 0:19-cv-02091-KMM Document 29 Filed 08/18/20 Page 1 of 14




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


 Mary B.,                                                            Case No. 19-cv-2091-KMM

                        Plaintiff,

 v.
                                                                      ORDER
 Andrew Saul,
 Commissioner of Social Security,

                        Defendant.


       Mary B. seeks judicial review of the denial of her application for disability benefits from

the Social Security Administration (hereafter “SSA” or “the Agency”). Compl., ECF No. 1.

Ms. B’s claim was denied after an Administrative Law Judge (“ALJ”) dismissed her request for a

hearing because neither she, nor her representative appeared at a remote hearing scheduled for

November 26, 2018, in Minneapolis. The ALJ determined that Ms. B and her attorney failed to

show that there was good cause for the failure to appear. This matter is before the Court on the

parties’ cross-motions for summary judgment. Pl.’s Mot., ECF No. 23; Def.’s Mot., ECF No. 27.

For the reasons that follow, Ms. B’s motion is denied, the Commissioner’s motion is granted,

and this matter is dismissed.

I.     Background

       Ms. B applied for disability insurance benefits on October 5, 2016. Administrative

Record (“R”) 179–80, ECF No. 21. On initial review, the SSA denied her application, sending

her a Notice of Disapproved Claim on December 20, 2016. R. 82–86. Ms. B then obtained

counsel and filed a request for reconsideration. R. 88–89. Upon reconsideration, the Agency

denied Ms. B’s claim again. R. 90–92. On April 7, 2017, Ms. B filed a request for a hearing

before an ALJ. R. 93–94.


                                                1
        CASE 0:19-cv-02091-KMM Document 29 Filed 08/18/20 Page 2 of 14




       The SSA sent Ms. B and her attorney an acknowledgment that it had received the hearing

request and advised that the hearing may be held by video teleconferencing. R. 95–97. A

contemporaneous notice explained that a video hearing could be scheduled faster than an in-

person hearing. R. 103. On August 22, 2018, ALJ Amy Budney,1 sent Ms. B a Notice of

Hearing. The notice scheduled the hearing for 9:30 a.m. on November 26, 2018, by video

conference. R. 126–31. Though the hearing would be conducted remotely, Ms. B, her husband,

her witness, and her attorney would nevertheless be required to travel from their homes in

Willmar, Minnesota, to downtown Minneapolis to appear for the hearing. R. 126. The notice

advised Ms. B to call the ALJ’s office immediately if she was not able to attend the hearing and

informed her that she could request a time or location change. R. 127–28. In early September

2018, Ms. B and her attorney acknowledged that they received the notice of hearing and intended

to be present in Minneapolis for the late November hearing. R. 155.

       On October 1, 2018, Ms. B’s attorney contacted the ALJ’s office regarding the timing of

the hearing. R. 156. Ms. B’s counsel stated that Willmar was more than 100 miles from the

hearing office in Minneapolis and weather is “usually very bad” around late November in

Minnesota. Id. The ALJ offered to conduct the hearing by phone or to schedule it later in the

afternoon on the same day, but Ms. B’s counsel declined those suggestions and indicated he

would speak to Ms. B about requesting a postponement until the following Spring. Id.

       In an October 11, 2018 letter to the ALJ, Ms. B’s attorney requested a postponement until

May 1, 2019. R. 157–58. The attorney’s letter offered the following explanation for the request:

       [Ms. B], her witnesses and I live in Willmar, Minnesota, which is about 100 miles
       west of Minneapolis. The road between Willmar and Minneapolis (Highway 12)
       is a 2 lane road, poorly maintained in parts with a disproportionate number of
       fatal car accidents. [Ms. B] is unable to drive due to her impairments, her husband

1
       ALJ Budney is located in Cleveland, Ohio.


                                                2
        CASE 0:19-cv-02091-KMM Document 29 Filed 08/18/20 Page 3 of 14




       who has been found disabled by the Veterans Administration, is unable to
       transport her to Minneapolis under likely November weather and road conditions,
       her father-in-law, a witness for her, is elderly and unable to drive to Minneapolis.
       I am 74 years old and I have an autoimmune myositis that rules out my driving to
       Minneapolis in late November.

Id.

       The ALJ declined to postpone the hearing. On November 13, 2018, the SSA’s Office of

Hearings Operations sent a “Notice of Hearing – Important Reminder,” indicating that the video

hearing remained scheduled for the morning of November 26th in Minneapolis. R. 159–60. This

notice indicated that if Ms. B failed to appear at the hearing and did not provide a good

explanation, the ALJ would dismiss the hearing request. R. 159.

       On the morning of the hearing, Ms. B’s attorney contacted the ALJ’s office to say that

neither he nor Ms. B would be present. R. 165. The attorney told the ALJ’s staff that the reason

he and Ms. B would not appear was “due to severe weather and road conditions.” Id. Because the

October 11, 2018 letter requesting a postponement had raised the issue of possible severe

weather, the ALJ’s assistant “checked weather.com for current weather conditions in the

claimant’s town as well as Minneapolis, the hearing site. Both state that current weather

conditions were cold and cloudy to partly cloudy with no precipitation.” Id.

       Because neither Ms. B nor her attorney appeared at the video hearing, the ALJ sent a

letter indicating that Ms. B would “need to show good cause if [she] still want[ed] to have a

hearing with an administrative law judge.” R. 172. Enclosed with the letter was a form entitled

“Request to Show Cause for Failure to Appear.” The form includes several blank lines for an

explanation of the claimant’s reasons for missing the hearing. R. 173. Ms. B’s attorney

completed the form on December 5, 2018, providing the following explanation:

       The Claimant, her witnesses, and I were unable to attend the hearing in
       Minneapolis on 11/26/2018 due to hazardous weather + road conditions. The one-



                                                 3
        CASE 0:19-cv-02091-KMM Document 29 Filed 08/18/20 Page 4 of 14




       way travel distance to the hearing site is about 100 miles. The 2 lane highway to
       Minneapolis has an elevated accident rate under the best conditions. The
       claimant’s husband (driver) is physically disabled. Weather conditions were
       freezing precipitation.

R. 175. He also indicated that on the day of the hearing he notified the ALJ’s office that he and

the claimant would not be appearing for the hearing that day. Id.

       On January 15, 2019, the ALJ issued a written decision dismissing Ms. B’s request for a

hearing. R. 18–20.2 Citing the relevant provisions of 20 C.F.R. § 404.957, a regulation that

allows an ALJ to dismiss a hearing request for failure to appear, the ALJ explained that Ms. B

and her attorney received notice of the hearing in August 2018. R. 18. Next, the ALJ observed

that Ms. B and her attorney signed and returned a form acknowledging that they received the

notice of hearing and indicated that they would be present in Minneapolis at the arranged time.

Id. The ALJ also noted that on September 20, 2018, Ms. B’s attorney submitted a request for

reimbursement for a hotel for himself, the claimant, and her witness for both the day before the

scheduled hearing and the date of the hearing itself due to the possibility of bad road conditions.

R. 18–19. The ALJ observed that Ms. B’s attorney would not agree to a phone hearing during the

October 1, 2018 phone conversation with the ALJ’s assistant. R. 19. The ALJ then recounted that

in response to the attorney’s October 11, 2018 letter requesting a postponement, the ALJ’s legal

assistant called the attorney “to inform him that the request to reschedule the hearing was being

denied.” R. 19. The ALJ’s assistant informed Ms. B’s attorney that “the hearing would go

forward as scheduled unless there was extreme weather on the day before or the day of the

hearing. In the case of severe weather, the [ALJ] would then approve the postponement request.”

Id.



2
       The ALJ’s dismissal order is also found at R. 24–26.


                                                 4
        CASE 0:19-cv-02091-KMM Document 29 Filed 08/18/20 Page 5 of 14




       Although Ms. B’s attorney called on the date of the hearing claiming that “severe weather

and severe road conditions” prevented Ms. B, himself, and her witnesses from attending, and

offered a similar excuse in response to the Request to Show Cause for Failure to Appear, the ALJ

reasoned that this failed to establish good cause. She referenced weather reports for November

26th that contradicted the claim there had been hazardous weather. Id. The ALJ cited weather

reports for Willmar and Minneapolis that showed the weather in both locations was cold, but

there was no precipitation, and skies were either mostly sunny or partly cloudy. Id. The ALJ

found that “a good reason [was] not provided for the claimant’s failure to appear at the time and

place of hearing.” Id. Finally, she noted that both Ms. B and her attorney were made aware of the

scheduled date and time for the hearing and that a failure to appear could result in dismissal.

R. 19–20. The ALJ’s dismissal decision had the effect of maintaining the Agency’s denial of

Ms. B’s claim at the reconsideration level.

II.    Discussion

       Ms. B claims that the Commissioner’s decision denying her disability application should

be overturned for two reasons. First, she argues that the ALJ erred in dismissing her hearing

request and finding that she failed to provide a good reason for failing to appear. Pl.’s Br. at 3–5,

ECF No. 24. Second, she argues that the Commissioner abused his discretion by transferring the

matter to an ALJ based in Cleveland because an ALJ in Minnesota would have known that travel

to Minneapolis from Willmar justified postponing the hearing. Pl’s Br. at 5.

       The Court reviews the Commissioner’s findings to determine if they are supported by

substantial evidence or result from an error of law. Twyford v. Comm’r Soc. Sec. Admin., 929

F.3d 512 (8th Cir. 2019). Under the substantial evidence standard courts must defer to the

Commissioner’s findings and conclusions, but issues of law are reviewed de novo. Smith v.




                                                  5
        CASE 0:19-cv-02091-KMM Document 29 Filed 08/18/20 Page 6 of 14




Sullivan, 982 F.2d 308, 311 (8th Cir. 1992). For the reasons that follow, the Court concludes that

the ALJ’s decision must be affirmed.

       A. Good Cause Under § 404.957

       Under the SSA’s regulations, an ALJ may dismiss a claimant’s hearing request in the

following circumstances:

       (b)(1)(i) Neither you [referring to the claimant] nor the person you designate to
       act as a representative appears at the time and place set for the hearing and you
       have been notified before the time set for the hearing that your request may be
       dismissed without further notice if you did not appear at the time and place of
       hearing, and good cause has not been found by the administrative law judge for
       your failure to appear; or

              (ii) Neither you nor the person you designate to act as your representative
              appears at the time and place set for the hearing and within 10 days after
              the administrative law judge mails you a notice asking why you did not
              appear, you do not give a good reason for the failure to appear.

       (2) In determining good cause or good reason under this paragraph, we will
       consider any physical, mental, educational, or linguistic limitations (including any
       lack of facility with the English language) which you may have.

20 C.F.R. § 404.957(b) (the “Regulation”).3

       Neither Ms. B nor the Commissioner cites to any case law interpreting or applying the

Regulation. Based on the Court’s own research, neither the Supreme Court nor the Eighth Circuit

appears to have issued a controlling decision regarding its application.4 The case law analyzing



3
        Because neither Ms. B nor her attorney appeared at the hearing, the ALJ sent out a
request to show cause for the failure to appear, and Ms. B’s representative responded to it in a
timely manner, Ms. B’s claim is best analyzed under § 404.957(b)(1)(ii). Though this section
uses the phrase “good reason for failure to appear,” rather than “good cause,” section 404.957(b)
appears to use the terms synonymously. Neither party suggests they have a different meaning
and the Court’s own research has identified no distinction between the two. The Court uses
“good cause” and “good reason” interchangeably in this Order.
4
       The case law in this area overwhelmingly addresses the availability of judicial review. In
an unpublished decision, the Eighth Circuit affirmed a district court’s decision to dismiss a case
                                                                 (footnote continued on next page)


                                                6
        CASE 0:19-cv-02091-KMM Document 29 Filed 08/18/20 Page 7 of 14




the “good cause” requirement under the Regulation is limited, mostly unpublished, and outcomes

turn on the facts of each dispute. What the relevant cases tend to reveal, however, is that

“establishing good cause for failing to attend a scheduled hearing largely revolves around

whether the claimant or the claimant’s representative received proper notification of the hearing

or was otherwise prevented from attending the hearing….” Young v. Astrue, Civil Action No. 09-

1496, 2010 WL 2891501, at *2 (W.D. Pa. July 21, 2010).

       Good cause may excuse a claimant’s failure to attend the hearing where language barriers

interfere with her ability to timely file a response to a notice to show cause for failure to appear.

See, e.g., Saephan v. Barnhart, No. C 01-02660-SI, 2003 WL 22309450 (N.D. Cal. Oct. 1, 2003)

(remanding to the Agency where the claimant alleged that he was unable to get the notice to

show cause translated until after the response was due and that he sent a response explaining his

linguistic difficulties to the ALJ, but the ALJ did not consider or discuss this letter in the

dismissal decision). A claimant’s absence from a hearing may be justified by good cause where


for lack of jurisdiction that was in a procedural posture similar to this one. Haynes v. Apfel, 205
F.3d 1346, 2000 WL 84500 (8th Cir. 2000) (per curiam). Haynes involved an ALJ’s dismissal of
a hearing request under 20 C.F.R. § 404.957(b) and a finding that the claimant failed to
demonstrate good cause for failure to appear. Id. at *1. The Court of Appeals found that the
district court lacked jurisdiction over the claimant’s lawsuit under 42 U.S.C. § 405(g) because
that statute provides for judicial review of “any final decision … made after a hearing,” and no
hearing was ever held. Id. More recently, a decision from the District of Minnesota reached the
same conclusion. Kaeding v. Berryhill, Civil No. 16-889 (JRT/TNL), 2017 WL 4023101 (D.
Minn. Sept. 13, 2017). Neither party addresses this case law, nor do they discuss whether the
Supreme Court’s recent decision in Smith v. Berryhill, 139 S. Ct. 1765 (2019), alters the analysis.
See Smith, 139 S. Ct. at 1774–75 (concluding that district courts have jurisdiction to review
denial of SSA benefits where the Appeals Council dismisses as untimely a request for review of
an ALJ’s merits decision following a hearing, overruling, inter alia, Smith v. Heckler, 761 F.2d
516 (8th Cir. 1985)); see also id. at 1777 n.17 (noting that although a “different question would
be presented by a claimant who … faltered at an earlier step” in the administrative process and
did not “receive[] a hearing at all, the Court’s precedents make clear that a hearing is not always
required”). Because the Commissioner has not argued that this Court lacks jurisdiction, and
because the Court concludes that Ms. B has failed to show reversible error on the issues raised,
the Court will not address this question.


                                                   7
        CASE 0:19-cv-02091-KMM Document 29 Filed 08/18/20 Page 8 of 14




the absence was attributable to her mental illness. See Lee v. Colvin, No. CV 12-5008-CW, 2013

WL 6017436 (C.D. Cal. Nov. 13, 2013) (concluding counsel’s letter in response to a notice to

show cause provided “a good reason for Plaintiff’s absence at the hearing, specifically that

Plaintiff missed the hearing due to his mental health issues”).

       On the other hand, good cause is not established in cases where notice of the hearing was

properly given, and the claimants could not demonstrate something beyond their control

prevented them from attending. In Young, for example, the court affirmed a finding that the

plaintiff failed to show good cause despite his argument that he was given faulty directions and

could not locate the hearing office. The court explained that he “reported no traffic problems, did

not indicate when he left his residence, what route he took, whether he tried to telephone

counsel, or why he did not leave earlier or take steps to travel with his representative if he did not

know how to get to the hearing office.” 2010 WL 2891501, at *2. Another court rejected the

plaintiff’s claim that his psychological condition caused him to record the day the hearing was

scheduled inaccurately because the claimant spoke to his attorney a week before the hearing, and

he signed an acknowledgment of the hearing that had the correct date and time. Stires v. Comm’r

of Soc. Sec., Civil Action 2:17-cv-811, 2018 WL 3237673, at *5–6 (S.D. Ohio July 3, 2018); see

also Neuzil v Astrue, 2013 WL 2445212, at *4, 6 & n.10 (M.D. Tenn. June 5, 2013) (affirming

the ALJ’s dismissal where there was no support for the assertion that the plaintiff’s severe

mental impairments played a role in missing the hearing, the Agency did not mislead the plaintiff

about where the hearing would be held, she had advanced notice of the location of the hearing,

and the ALJ concluded that her explanation strained credulity).

       In a separate regulation addressing good cause for missing a deadline to request review of

a decision, the SSA lists several examples where good cause may exist, including:




                                                  8
        CASE 0:19-cv-02091-KMM Document 29 Filed 08/18/20 Page 9 of 14




       (1) You were seriously ill and were prevented from contacting us in person, in
       writing, or through a friend, relative, or other person.

       (2) There was a death or serious illness in your immediate family.

       ….

       (6) We gave you incorrect or incomplete information….

       ….

       (9) Unusual or unavoidable circumstances exist, including [whether “you had any
       physical, mental, educational, or linguistic limitations (including any lack of
       facility with the English language) which prevented you from appearing at the
       hearing]”.

20 C.F.R. § 404.911(b).

       Against this legal landscape, the Court evaluates Ms. B’s claim that the ALJ erred in

determining she failed to provide a good reason for the failure to appear at the November 26,

2018 hearing.

       B. The Good Cause Determination

       Ms. B argues that the ALJ’s decision should be reversed for legal error because the ALJ

did not consider her physical impairments, her husband’s disability, or her attorney’s physical

limitations. She also asserts that the ALJ’s conclusion was not supported by substantial evidence.

Pl.’s Br. at 3–5. The Commissioner argues that the ALJ properly applied the regulation and that

substantial evidence (namely weather reports contradicting the presence of hazardous weather

and road conditions) supports the ALJ’s findings. Def.’s Br. at 7–12, ECF No. 28. For the

reasons that follow, the Court concludes that the ALJ did not err in determining that Ms. B failed

to provide a good reason for the failure to appear.

       There is no dispute that Ms. B and her attorney received notice of the hearing well before

it was scheduled to take place. Critically, Ms. B does also does not dispute that her counsel




                                                 9
       CASE 0:19-cv-02091-KMM Document 29 Filed 08/18/20 Page 10 of 14




refused the ALJ’s offer to conduct the hearing by phone as an alternative to requiring travel for a

video hearing. Nor is there any dispute that counsel and Ms. B acknowledged that they would be

present at the hearing office in Minneapolis on November 26th. Given these undisputed facts,5

this case aligns with the decisions that have rejected challenges to dismissal of hearing requests

under § 404.957 because the claimants were unable to show something outside of his or her

control prevented attendance at the hearing. Stires, 2018 WL 3237673, at *5–6; Neuzil, 2013 WL

2445212, at *4, 6 & n.10; Young, 2010 WL 2891501, at *2. Under these circumstances, the

Court concludes that the ALJ reasonably determined Ms. B did not provide a good reason for her

failure to appear.

       Ms. B’s argument that the ALJ erred as a matter of law by failing to consider her own

disability is not persuasive. In response to the Request to Show Cause for Failure to Appear,

Ms. B did not assert that her physical (or any other) limitations prevented her from attending the

November 26, 2018 video hearing in Minneapolis. Moreover, the ALJ’s decision notes that she

“considered the factors set forth in 20 CFR 404.957(b)(2),” which specifically requires the ALJ

to consider the claimant’s “physical, mental, educational, or linguistic limitations” in

determining if good cause excuses a failure to appear. Although the ALJ did not provide a

thorough explanation the issues under § 404.957(b)(2), it is difficult to fault the lack of depth in

the written decision on that issue when Ms. B did not raise such a claim in her response to the

Request to Show Cause for Failure to Appear.6


5
       Nor does this case involve a claim that Ms. B fell ill just before or on the date of the
hearing, had a death in the family, or received inaccurate information about the hearing from the
Agency. See 20 C.F.R. § 404.911(b).
6
        Ms. B’s counsel raised the issue of Ms. B’s alleged inability to drive due to her own
impairments in the October 11, 2018 letter to the ALJ requesting a postponement of the hearing.
But this does not show that the ALJ committed legal error in evaluating the response to the
                                                                (footnote continued on next page)


                                                 10
       CASE 0:19-cv-02091-KMM Document 29 Filed 08/18/20 Page 11 of 14




       Moreover, Ms. B does not point to any evidence in the record showing that the ALJ’s

decision regarding the factors in the regulation were not supported by substantial evidence. One

of the questions posed to the claimant by the SSA’s Function Report form is: “Do you drive?”.

Ms. B marked the box next to “Yes” on her Function Report, which was filed around the same

time she applied for benefits. R. 232 (Nov. 6, 2016 Function Report indicating that Ms. B drives

a vehicle); see also R. 69 (initial determination finding activities of daily living include “able to

drive”). If Ms. B drives, this evidence undermines the assertion that she was physically incapable

of getting herself to the hearing. Ms. B does not now claim that her condition worsened between

the filing of the Function Report and the November 2018 hearing that she failed to attend. Ms. B

claims that she “has several well documented physical impairments that would absolutely rule

out her ability to drive herself to Minneapolis on a very hazardous road under winter conditions.”

Pl. Mem. at 3. But she does not point to evidence in the record substantiating the assertion that

she is unable to operate a vehicle due to her limitaitons.

       Ms. B further argues that the ALJ should have considered the age and physical

limitations of her husband, her attorney, and her witness in reaching a decision on good cause.

However, the regulation only requires the ALJ to consider Ms. B’s physical limitations in

evaluating good cause. It does not demand that the ALJ consider any other person’s limitations.7

This is not to suggest that the limitations of others are irrelevant to a determination of whether a



Request to Show Cause for Failure to Appear. The ALJ had already denied the October 11th
request for a postponement, and Ms. B did not ultimately claim her failure to attend the
November 26th hearing was caused by her own inability to drive.
7
        The ALJ at least implicitly found that the limitations of other individuals did not support
Ms. B’s October 11, 2018 request for a continuance. However, the propriety of that decision is
not before the Court in this litigation. Under 42 U.S.C. § 405(g), the Court only has the authority
to review a “final decision” of the Commissioner, and it cannot be said that the denial of a
request to continue a hearing before an ALJ is such a final decision.


                                                  11
       CASE 0:19-cv-02091-KMM Document 29 Filed 08/18/20 Page 12 of 14




claimant has a good reason for failing to appear at a hearing. But the Court cannot say that the

ALJ committed legal error in applying § 404.957(b)(2) because she did not discuss the

impediments to attending the hearing experienced by people other than the claimant herself.

       In addition, the Court is not persuaded that there was any error in the ALJ’s rejection of

the reason Ms. B gave for failing to appear in response to the Request to Show Cause. The ALJ

had previously rejected a broad request for a several-month continuance so that the hearing

would not occur at all during winter. The ALJ concluded that Ms. B’s counsel’s claim of severe

weather was contradicted by weather reports from Willmar and Minneapolis. Reports from both

locations showed that there was no extreme weather or hazardous weather. That the publicly

available information belied counsel’s proffered reason was certainly a relevant consideration to

the question of good cause. The Court concludes that the ALJ’s finding that the claim of severe

weather and hazardous road conditions did not demonstrate good cause for the failure to appear

was adequately supported by the record.

       Finally, Ms. B argues that the ALJ’s decision is not supported by substantial evidence

because Highway 12 between Willmar and Minneapolis is “locally recognized as hazardous

under the best weather conditions, let alone during winter weather” and she points to historical

data showing that the road has a higher fatal crash rate than other highways. Pl.’s Mem. at 4–5.

But this argument again seeks to relitigate the issue of the plaintiff’s counsel’s October 11, 2018

request for a continuance so that no hearing would be held in the winter at all. Id. at 5 (referring

to the October 11th request and asserting that the ALJ “was unrelenting in her insistence that the

hearing must go forward on her schedule”). As noted above, the propriety of the ALJ’s decision

to reject the request to postpone the hearing is not before the Court. Even if that question were

before the Court, it would not warrant reversal because the ALJ did not act unreasonably in this




                                                 12
       CASE 0:19-cv-02091-KMM Document 29 Filed 08/18/20 Page 13 of 14




case. When plaintiff’s counsel first alerted the ALJ’s staff to a concern with the timing of the

hearing, the ALJ offered a phone hearing as an alternative. Ms. B’s counsel flatly rejected that

option and then requested a continuance. It was not unreasonable for the ALJ to decline the

request for a continuance based on the mere possibility that the weather could make travel

difficult to a remote hearing in Minneapolis in late November. Nor was it unreasonable for the

ALJ to conclude that Ms. B’s concerns about the safety of Highway 12 did not justify a six-

month postponement of the hearing. Having rejected the alternative of a phone hearing, it was

incumbent upon Ms. B, her attorney, and the witnesses to arrange a means of travel to

Minneapolis for the hearing.8 It appears they contemplated this option because a request for

reimbursement for a hotel room for the night before the hearing was submitted. R. 266–67.

Essentially, what the record shows is that when Ms. B’s request for a continuance was rejected, it

was her counsel that insisted the claim be adjudicated on a schedule and in a forum that was

acceptable to him, not that the ALJ acted unreasonably.

       For these reasons, the Court concludes that the ALJ did not err in dismissing the hearing

request pursuant to 20 C.F.R. § 404.957.

       C. Alleged Abuse of Discretion

       Lastly, Ms. B claims that the Commissioner “abused his discretion when he shipped the

Plaintiff’s case from the Minneapolis OHO to the Cleveland OHO.” Pl.’s Mem. at 5. She

suggests that an ALJ based in Minneapolis “would have been much more likely to have granted

the requested postponement.” Id. Again, the ALJ’s denial of the request for a continuance of the

hearing is not properly before the Court. Ms. B also cites no authority for the proposition that the



8
       Highway 12 is not the only route between Willmar and Minneapolis, and transportation
by bus is possible. Def.’s Mem. at 8 n.1.


                                                 13
       CASE 0:19-cv-02091-KMM Document 29 Filed 08/18/20 Page 14 of 14




Commissioner’s decision to assign a case to a non-local hearing office is reviewable by a federal

district court or that it can constitute an abuse of discretion. This undeveloped argument provides

no basis for the Court to reverse the Commissioner’s denial of Ms. B’s application for disability

benefits.

IV.    Order

       For the reasons stated above, IT IS HEREBY ORDERED THAT Ms. B’s motion for

summary judgment is DENIED and the Commissioner’s motion for summary judgment is

GRANTED. This matter is DISMISSED.

       Let Judgment be entered accordingly.


Date: August 18, 2020

                                                              s/Katherine Menendez
                                                             Katherine Menendez
                                                             United States Magistrate Judge




                                                14
